MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Apr 18 2016, 8:23 am
this Memorandum Decision shall not be
                                                                            CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P. Jeffrey Schlesinger                                   Gregory F. Zoeller
Crown Point, Indiana                                     Attorney General of Indiana

                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Albert L. Armstrong,                                     April 18, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A05-1506-CR-622
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         45G01-1406-FB-42



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016            Page 1 of 9
[1]   Following a jury trial, Albert L. Armstrong was convicted of Dealing in a

      Narcotic Drug, a class B felony, and sentenced to fifteen years in prison. On

      appeal, Armstrong argues that the trial court abused its discretion by rejecting a

      proposed final instruction. Armstrong also challenges his sentence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On June 2, 2014, a confidential informant for the Hammond Police

      Department (the CI) notified Officer Jason Schafbuch regarding a possible drug

      buy. The CI indicated that Armstrong had agreed to provide her with three

      bags of heroin in exchange for $50. They were to meet at a Speedway gas

      station at the 7400 block of Calumet Avenue in Hammond, and Armstrong

      indicated he would be arriving in a gray station wagon.


[4]   After speaking with the CI, Officer Schafbuch obtained a photograph of

      Armstrong and discovered that Armstrong had an active warrant. Officer

      Schafbuch recruited three other officers to assist. The plan was to wait for

      Armstrong to arrive at the Speedway and then have the CI tell him to meet her

      at another Speedway north on Calumet. Armstrong would be stopped and

      arrested on the way to the second location. The officers set up surveillance in

      various locations near the initial Speedway location.


[5]   Around 1:00 p.m., a gray station wagon with three men inside pulled into the

      Speedway and parked. The driver and the front seat passenger walked into the


      Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 2 of 9
      store. Armstrong stepped out of the back seat and spoke on his cellphone while

      walking toward the store. Within minutes, all three men reentered the station

      wagon and proceeded north on Calumet in the direction of the other Speedway

      location. Officers initiated a stop within two blocks of the first location.


[6]   Officer Eusebio Gonzalez immediately opened the rear passenger door of the

      station wagon and grabbed Armstrong by the right wrist while another officer

      went to the driver. Armstrong had a Newport cigarette box in his left hand,

      which he quickly put down and pushed to the side. After placing Armstrong in

      handcuffs, Officer Gonzalez retrieved the cigarette box from the backseat.

      Inside the box was a candy wrapper containing four aluminum foil packets.

      Based upon his training and experience, Officer Gonzalez believed the foil

      packets to contain heroin. Later laboratory testing confirmed the presence of

      less than one gram of heroin.


[7]   When Officer Schafbuch approached Armstrong while in custody at the scene,

      Armstrong “immediately blurted out: ‘That stuff is mine. I know what you

      found. I was set up. I know what time it is.’” Trial Transcript at 148.

      Armstrong also gave a voluntary, recorded statement at the police station in

      which he admitted that he was planning to sell three packets of heroin to the CI

      for $50. He stated that the Newport box was his and that the other two men in

      the car were unaware of the planned drug sale.


[8]   The State charged Armstrong with class B felony dealing in a narcotic drug and

      class D felony possession of a narcotic drug. On April 1, 2015, a jury found


      Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 3 of 9
       him guilty as charged. At the sentencing hearing on April 29, 2015, the trial

       court entered judgment of conviction on the dealing count only and sentenced

       Armstrong to fifteen years executed. Armstrong now appeals. Additional facts

       will be provided below as needed.


                                              Discussion & Decision


                                           Proposed Final Instruction


[9]    Armstrong challenges the trial court’s denial of the following proposed final

       jury instruction:

                The term “delivery” means an actual or constructive transfer
                from one (1) person to another of a controlled substance, whether
                or not there is an agency relationship, or the organization or
                supervision of an actual or constructive transfer from one (1)
                person to another of a controlled substance, whether or not there
                is an agency[.]


       Appellant’s Appendix at 81. He argues that it was critical for the jury to have a

       definition of delivery to determine whether he intended to deliver the heroin.


[10]   The trial court rejected the proposed instruction finding that it could mislead or

       confuse the jury by singling out the word delivery from the element of intent to

       deliver.1 The court noted that the real issue at hand was Armstrong’s state of

       mind at the time of his possession, not whether he delivered the heroin – which



       1
         To convict Armstrong of dealing as charged, the State was required to prove beyond a reasonable doubt
       that he (1) knowingly or intentionally (2) possessed heroin (3) with intent to deliver. Ind. Code § 35-48-4-1.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016                Page 4 of 9
       he unquestionably did not. Thus, the trial court essentially determined that the

       evidence in the record did not support giving the instruction. See Springer v.

       State, 798 N.E.2d 431, 433 (Ind. 2003) (upon review of a refusal to give a

       tendered instruction, we consider “whether there is evidence in the record to

       support the giving of the instruction”). The trial court did not abuse its

       discretion in this regard.


[11]   Moreover, even if the trial court’s rejection of the instruction was erroneous, it

       was harmless. Instructional errors are “harmless where a conviction is clearly

       sustained by the evidence and the jury could not properly have found

       otherwise.” Seeley v. State, 936 N.E.2d 863, 866 (Ind. Ct. App. 2010), trans.

       denied. It was undisputed that Armstrong knowingly or intentionally possessed

       the heroin in question. The only dispute at trial was whether he possessed it

       with intent to deliver. The evidence in this regard was ample. Indeed, in a

       recorded interview following his arrest, Armstrong admitted that he went to

       Fifth Street to pick up the heroin before going to meet the CI to sell it to her for

       $50. The evidence overwhelmingly supports Armstrong’s conviction.


                                                     Sentence


[12]   Armstrong challenges his fifteen-year sentence on two grounds. First, he

       contends that the trial court abused its discretion by failing to find mitigating

       circumstances clearly supported by the record. Second, he argues that his

       sentence is inappropriate. We will address each argument in turn.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 5 of 9
[13]   With respect to mitigating circumstances, Armstrong notes on appeal that he

       proffered several below: his cooperation with police following arrest,

       participation in a rehabilitative program while in jail, and his positive

       relationship with his children. He asserts that the trial court’s failure to address

       any of the proposed mitigating circumstances constitutes an abuse of discretion.


[14]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal for an abuse of discretion. Lewis v. State, 31 N.E.3d 539,

       541 (Ind. Ct. App. 2015). One way in which a trial court may abuse its

       discretion is with a sentencing statement that omits reasons that are clearly

       supported by the record and advanced for consideration. Id. at 542. A trial

       court, however, need not consider proffered mitigating circumstances that are

       highly disputable in nature, weight, or significance. Creekmore v. State, 853
N.E.2d 523, 530 (Ind. Ct. App. 2006), clarified on reh’g, 858 N.E.2d 238. On

       appeal, the burden rests with Armstrong to establish that the mitigating

       evidence is both significant and clearly supported by the record. Carter v. State,

       711 N.E.2d 835, 838 (Ind. 1999).


[15]   Aside from asserting that the mitigating circumstances were raised below,

       Armstrong makes no argument that they were significant. They were not.

       With respect to his alleged positive relationship with his children, we observe

       that “[m]any persons convicted of serious crimes have one or more children

       and, absent special circumstances, trial courts are not required to find that

       imprisonment will result in an undue hardship.” Dowdell v. State, 720 N.E.2d
1146, 1154 (Ind. 1999). Similarly, Armstrong’s cooperation with authorities

       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 6 of 9
       was not entitled to mitigating weight because it came only after he was

       apprehended. See Smith v. State, 929 N.E.2d 255, 259 (Ind. Ct. App. 2010)

       (cooperation was a pragmatic decision made only after arrest and not entitled to

       mitigating weight), trans. denied. Finally, the record is vague with respect to

       Armstrong’s participation in treatment while in prison. There is no indication

       that this alleged mitigating circumstance was significant and clearly supported

       by the record. In sum, Armstrong has failed to establish an abuse of discretion

       by the trial court.


[16]   Additionally, Armstrong argues that his sentence is inappropriate. He

       acknowledges his extensive criminal history but claims “the record suggests

       factors in [his] character which suggest he would be responsive to

       rehabilitation.” Appellant’s Brief at 11. In this regard, he again notes his

       cooperation with police, his participation in a rehabilitative program while in

       jail, and his relationship with his children. Further, with respect to the nature

       of the crime, Armstrong observes that the amount involved was small and that

       he was only dealing to support his own drug habit.


[17]   Pursuant to Ind. Appellate Rule 7, we may revise a sentence “if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R. 7).

       Our review in this regard is “very deferential” to the trial court. See Conley v.

       State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference should prevail unless

       overcome by compelling evidence portraying in a positive light the nature of the

       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 7 of 9
       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[18]   “The principal role of such review is to attempt to leaven the outliers.”

       Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is not our goal in this

       endeavor to achieve the perceived “correct” sentence in each case. Knapp v.

       State, 9 N.E.3d 1274, 1292 (Ind. 2014). Accordingly, “the question under

       Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

       the question is whether the sentence imposed is inappropriate.” King v. State,

       894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original). Armstrong

       bears the burden of persuading us that his sentence is inappropriate. See Conley,
972 N.E.2d at 876.


[19]   Armstrong received a fifteen-year sentence, which is half-way between the

       maximum and advisory sentences of twenty and ten years, respectively, for a

       class B felony. See Ind. Code § 35-50-2-5. He contends that fifteen years is

       inappropriate in light of his character and suggests an aggravated sentence of

       twelve years.


[20]   We agree that at first blush the nature of his offense is not particularly

       aggravating. He was found in possession of a small amount of heroin that he

       planned to sell in order to support his drug habit. What is aggravating,

       however, is that Armstrong was out on bail for a charge of dealing in cocaine

       when he committed this crime.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 8 of 9
[21]   Contrary to his assertions on appeal, nothing about Armstrong’s character

       suggests that his sentence is inappropriate. His poor character is reflected by his

       extensive criminal history. Specifically, the PSI indicates that he has at least

       four misdemeanor convictions in Indiana, two misdemeanor convictions in

       Tennessee, and a federal conviction for conspiracy to possess with intent to

       distribute cocaine. With respect to his federal conviction in 1999, Armstrong

       served time in federal prison and was then placed on supervised release. He

       violated the conditions of supervised release twice and was returned to prison

       after his second violation in 2008. Shortly after being released from prison, he

       committed possession of marijuana and violated probation on three separate

       occasions. Thereafter, he continued to amass arrests and convictions. As

       mentioned above, this included an arrest in December 2013 for dealing in

       cocaine for which he was out on bail when he committed the instant offense.

       On this record, we find no support for Armstrong’s self-serving claim that he is

       now determined to correct his criminal past.


[22]   Sentencing revision is not supported by the nature of the offense or Armstrong’s

       character. Accordingly, we do not find his fifteen-year sentence inappropriate.


[23]   Judgment affirmed.


[24]   Robb, J. and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1506-CR-622 | April 18, 2016   Page 9 of 9